poe oo BR temper eae eee 7 ine nase ae amen RR

names —

UNITED STATES DISTRICT COURT !

SOUTHERN DISTRICT OF NEW YORK , oo

 

 

Alex Rodriguez, i DEC 11 2019
Ln a
Petitioner, oe
12-cr-506 (AJN)
-V— 16-cv-3955 (AJN)
United States of America, ORDER
Respondent.

 

 

ALISON J. NATHAN, District Judge:

On June 29, 2012, the Government charged Alex Rodriguez with a two-count indictment.
Dkt, No. 9. Count One charged him with conspiracy to commit Hobbs Act robbery, in violation
of 18 U.S.C. § 1951. Count Two charged him with possession of a firearm in relation to a
robbery conspiracy, in violation of 18 U.S.C, § 924(c). On February 4, 2013, Rodriguez pleaded
guilty to both counts. On July 1, 2013, the Court sentenced Rodriguez 33-months imprisonment
for Count One, 60-months imprisonment for Count Two, to be served consecutively, and three
years of supervised release on each count, to run concurrently.

On May 24, 2016, Rodriguez filed a petition to vacate, set aside, or correct his sentence
under 28 U.S.C. § 2255. Dkt. No. 76. That petition was stayed pending the Supreme Court’s
resolution of United States v. Davis, 139 S. Ct. 2319 (2019). Rodriguez’s conviction on Count
Two can no longer stand after Davis, because conspiracy to commit a Hobbs Act robbery
qualifies as a “crime of violence” only under the now-stricken residual clause of 18 U.S.C.

§ 924(c)(3). Davis, 139 S. Ct. at 2336.

As noted at the December 9, 2019 resentencing in this matter, Rodriguez’s petition for a

writ of habeas corpus is therefore GRANTED and his conviction on Count Two is VACATED.

The special assessment imposed on Count Two under 18 U.S.C. § 3013 is also VACATED. The

 
Court resentenced Rodriguez on Count | to time served and twelve months of supervised release,

beginning from the date of the resentencing, December 9, 2019.

SO ORDERED.

Dated: December \9. 2019
New York, New York

  

J

 

(7 \ALISON J. NATHAN
United States District Judge

 
